        Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 1 of 21



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

DOMINIC BIANCHI, an individual and resident of:
Baltimore County,                             :
2910 Miles Avenue,                            : No.
Baltimore, MD 21211;                          :
                                              :
DAVID SNOPE, an individual and resident of    :
Baltimore County,                             :
20814 York Road,                              :
Parkton, MD 21120;                            :
                                              :
MICAH SCHAEFER, an individual and resident of :
Anne Arundel County,                          :
8316 Catherine Avenue,                        :
Pasadena, MD 21122;                           : COMPLAINT FOR DECLARATORY
                                              :
FIELD TRADERS LLC, a resident of Anne         : AND INJUNCTIVE RELIEF
Arundel County,                               :
2400 Mountain Road,                           :
Pasadena, MD 21122;                           :
                                              :
FIREARMS POLICY COALITION, INC.,              :
1215 K Street, 17th Floor,                    :
Sacramento, CA 95814;                         :
                                              :
SECOND AMENDMENT FOUNDATION,                  :
12500 N.E. 10th Place,                        :
Bellevue, WA, 98005; and                      :
                                              :
CITIZENS COMMITTEE FOR THE RIGHT TO :
KEEP AND BEAR ARMS,                           :
Liberty Park,                                 :
12500 N.E. 10th Place,                        :
Bellevue, WA 98005,                           :
                                              :
        Plaintiffs,                           :
                                              :
v.                                            :
                                              :
BRIAN E. FROSH, in his official capacity as   :
Attorney General of Maryland,                 :
Office of the Attorney General,               :
200 St. Paul Place,                           :
Baltimore, Baltimore County, MD 21202;        :

                                         -1-
            Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 2 of 21



                                                   :
COL. WOODROW W. JONES III, in his official :
capacity as Secretary of State Police of Maryland; :
Department of State Police,                        :
1201 Reisterstown Road,                            :
Pikesville, Baltimore County, MD 21208;            :
                                                   :
R. JAY FISHER, in his official capacity as Sheriff :
of Baltimore County, Maryland,                     :
Office of Sheriff, County Courts Building,         :
401 Bosley Avenue,                                 :
Towson, Baltimore County, MD 21204; and            :
                                                   :
JIM FREDERICKS, in his official capacity as        :
Sheriff of Anne Arundel County, Maryland,          :
P. O. Box 507,                                     :
Office of Sheriff, Courthouse,                     :
8 Church Circle,                                   :
Annapolis, Anne Arundel County, MD 21404-0507, :
                                                   :
        Defendants.                                :
                                                   :


       Plaintiffs DOMINIC BIANCHI, DAVID SNOPE, MICAH SCHAEFER, FIELD

TRADERS LLC (“FIELD TRADERS”), FIREARMS POLICY COALITION, INC. (“FPC”),

SECOND AMENDMENT FOUNDATION (“SAF”), and CITIZENS COMMITTEE FOR THE

RIGHT TO KEEP AND BEAR ARMS (“CCRKBA”) (collectively, “Plaintiffs”), by and through

counsel of record, bring this complaint against Defendants, the Maryland state officials responsible

for enforcing and implementing Maryland’s laws and regulations infringing the right of law-

abiding citizens to keep and bear commonly possessed firearms for defense of self and family and

for other lawful purposes, and allege as follows:

                                       INTRODUCTION

       1.      The Second Amendment to the United States Constitution guarantees “the right of

the people to keep and bear Arms.” U.S. Const. amend. II. Under this constitutional provision,



                                                -2-
            Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 3 of 21



Plaintiffs Bianchi, Snope, Schaefer, and Field Traders (and its customers) and all similarly situated

individuals who are legally eligible to possess and acquire firearms, have a fundamental,

constitutionally guaranteed right to keep common firearms for defense of self and family and for

other lawful pursuits.

       2.      But the State of Maryland has criminalized the possession and transportation of

common firearms by ordinary citizens, making it wholly unlawful for law-abiding citizens to

exercise their fundamental right to keep and bear such arms. See Md. Code Ann., Crim. Law §§

4-303(a), 301 (b)–(d), (h); Md. Code Ann., Pub. Safety § 5-101(r)(2).

       3.      The State’s few exceptions to this broad criminal statute do not allow typical law-

abiding citizens to keep and bear common semiautomatic firearms. Crim. §§ 4-302, 303(b).

       4.      The State of Maryland’s laws, regulations, policies, practices, and customs

individually and collectively deny millions of individuals who reside in Maryland, including

Plaintiffs, their members and supporters, and others like them, their fundamental, individual right

to keep and bear common arms (the “Regulatory Scheme”1).

       5.      To be sure, Plaintiffs acknowledge that the result they seek is contrary to Kolbe v.

Hogan, 849 F.3d 114 (4th Cir. 2017), but that case was wrongly decided. They therefore institute

this litigation to vindicate their Second Amendment rights and to seek to have Kolbe overruled.

                                    JURISDICTION & VENUE

       6.      This Court has subject-matter jurisdiction over all claims for relief pursuant to

28 U.S.C. §§ 1331 and 1343.

       7.      Plaintiffs seek remedies under 28 U.S.C. §§ 1651, 2201, and 2202 and 42 U.S.C.



1
 The “Regulatory Scheme” refers to sections 4-301–304, 306 of the Criminal Law article of the
Maryland Code, Maryland Regulations 29.03.01.01–02, and all related regulations, policies,
practices, and customs designed to enforce and implement the same.


                                                -3-
            Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 4 of 21



§§ 1983 and 1988.

       8.      Venue lies in this Court under 28 U.S.C. § 1391(b)(1) and (b)(2).

                                            PARTIES

       9.      Plaintiff Dominic Bianchi is a natural person, a resident of Baltimore County,

Maryland, an adult over the age of 21, a citizen of the United States, and legally eligible under

federal and state law to possess and acquire firearms. Bianchi is a member of Plaintiffs FPC, SAF,

and CCRKBA.

       10.     Plaintiff David Snope is a natural person, a resident of Baltimore County,

Maryland, an adult over the age of 21, a citizen of the United States, and legally eligible under

federal and state law to possess and acquire firearms. Snope is a member of Plaintiffs FPC, SAF,

and CCRKBA.

       11.     Plaintiff Micah Schaefer is a natural person, a resident of Anne Arundel County,

Maryland, an adult over the age of 21, a citizen of the United States, and legally eligible under

federal and state law to possess and acquire firearms. Schaefer is a member of Plaintiffs FPC, SAF,

and CCRKBA.

       12.     Plaintiff Field Traders is a Maryland limited liability company with a principal

place of business in Anne Arundel County, Maryland. Field Traders engages in the commercial

sale, service, and transfer of firearms. Field Traders holds a Federal Firearms License (“FFL”) for

the manufacture, sale, and re-sale of firearms, as well as a Maryland Regulated Firearms Dealers

License.

       13.     Plaintiff Firearms Policy Coalition, Inc. (“FPC”) is a nonprofit organization

incorporated under the laws of Delaware with a place of business in Sacramento, California. The

purposes of FPC include defending and promoting the People’s rights, especially, but not limited




                                                -4-
          Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 5 of 21



to, the Second Amendment right to keep and bear arms, advancing individual liberty, and restoring

freedom. FPC serves its members and the public through legislative advocacy, grassroots

advocacy, litigation and legal efforts, research, education, outreach, and other programs. FPC

brings this action on behalf of itself and its members and supporters who possess all the indicia of

membership who seek to exercise their right to keep and bear common semiautomatic arms for

lawful purposes in Maryland. FPC has been adversely and directly harmed in having expended

and diverted organizational resources to defend the fundamental rights of its members and

supporters, including Plaintiffs Bianchi, Snope, and Schaefer against Defendants’ Regulatory

Scheme, including through this action.

       14.     Plaintiff Second Amendment Foundation (“SAF”) is a nonprofit educational

foundation incorporated in 1974 under the laws of Washington with its principal place of business

in Bellevue, Washington. SAF is a 501(c)(3) organization under Title 26 of the United States Code.

SAF’s mission is to preserve the individual constitutional right to keep and bear arms through

public education, judicial, historical, and economic research, publishing, and legal-action

programs focused on the civil right guaranteed by the Second Amendment to the United States

Constitution. SAF has members and supporters nationwide, including in Maryland. SAF brings

this action on behalf of itself and its members and supporters who possess all the indicia of

membership, including Plaintiffs Bianchi, Snope, and Schaefer, who seek to exercise their right to

keep and bear common semiautomatic arms for lawful purposes in Maryland.

       15.     Plaintiff Citizens Committee for the Right to Keep and Bear Arms (“CCRKBA”)

is a nonprofit organization incorporated in 1970 under the laws of Washington with its principal

place of business in Bellevue, Washington. CCRKBA is a 501(c)(4) social welfare organization.

CCRKBA seeks to preserve the civil right of the individual to keep and bear arms guaranteed by




                                                -5-
         Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 6 of 21



the Second Amendment through grassroots and indirect advocacy, education, research, publishing,

and legal action focused on the Second Amendment to the United States Constitution, and the

consequences of denial of this right. CCRKBA has members and supporters nationwide, including

in Maryland. CCRKBA brings this action on behalf of itself and its members and supporters who

possess all the indicia of membership, including Plaintiffs Bianchi, Snope, and Schaefer, who seek

to exercise their right to keep and bear common semiautomatic arms for lawful purposes in

Maryland.

       16.     Defendant Brian E. Frosh is the Attorney General of the State of Maryland. In such

capacity, Defendant Frosh is the head of the State’s Office of the Attorney General, Md. Code

Ann., State Gov’t § 6-104, whose office holds statewide criminal jurisdiction to investigate and

prosecute any indictable offense, including alleged violations of the Regulatory Scheme at issue

in this action, upon request of the Governor or the General Assembly. Md. Const. art. V, § 3.

Defendant Frosh is sued in his official capacity. Defendant Frosh’s ongoing enforcement of the

Regulatory Scheme’s ban on “assault weapons” against Maryland residents places Plaintiffs

Bianchi, Snope, Schaefer, and Field Traders (and its customers) under imminent threat of arrest

and/or prosecution should they violate the Regulatory Scheme, which leaves them unable to keep

common firearms. All other members and supporters of FPC, SAF, and CCRKBA in Maryland

face the same clear threat of enforcement.

       17.     Defendant Col. Woodrow W. Jones III is the Secretary of State Police of the State

of Maryland. In such capacity, Defendant Jones executes and administers the State’s laws,

including the Regulatory Scheme. E.g., Crim. §§ 4-303(b)(1), 304. Defendant Jones’s ongoing

enforcement of the Regulatory Scheme’s ban on “assault weapons” against Maryland residents

places Plaintiffs Bianchi, Snope, Schaefer, and Field Traders (and its customers) under imminent




                                               -6-
         Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 7 of 21



threat of arrest and/or prosecution should they violate the Regulatory Scheme, which leaves them

unable to keep common firearms. All other members and supporters of FPC, SAF, and CCRKBA

in Maryland face the same clear threat of enforcement.

       18.     Defendant R. Jay Fisher is Sheriff of Baltimore County, Maryland. In such

capacity, Defendant Fisher executes and administers the State’s laws, including the Regulatory

Scheme. E.g., Crim. § 4-304; Md. Code Ann., Cts. & Jud. Proc. § 2-301. Defendant Fisher’s

ongoing enforcement of the “assault weapons” ban against Baltimore County residents places

Plaintiffs Bianchi and Snope under imminent threat of arrest and prosecution should they violate

the Regulatory Scheme, which leaves them unable to keep common firearms. All similarly situated

members and supporters of FPC, SAF, and CCRKBA in Baltimore County face the same clear

threat of enforcement.

       19.     Defendant Jim Fredericks is Sheriff of Anne Arundel County, Maryland. In such

capacity, Defendant Fredericks executes and administers the State’s laws, including the Regulatory

Scheme. E.g., Crim. § 4-304; Cts. & Jud. Proc. § 2-301. Defendant Fredericks’s ongoing

enforcement of the “assault weapons” ban against Anne Arundel County residents places Plaintiffs

Schaefer and Field Traders (and its customers) under imminent threat of arrest and/or prosecution

should they violate the Regulatory Scheme, which leaves them unable to keep common firearms.

All similarly situated members and supporters of FPC, SAF, and CCRKBA in Anne Arundel

County face the same clear threat of enforcement.

                                 FACTUAL ALLEGATIONS

I.     MARYLAND’S UNCONSTITUTIONAL REGULATORY SCHEME

       20.     The State of Maryland deems scores of common semiautomatic rifles,

semiautomatic or pump-action shotguns, semiautomatic pistols, and “copycat” weapons “assault

weapons”—and bans all of them outright. Crim. §§ 4-301, 4-303; Pub. Safety § 5-101(r)(2).


                                               -7-
          Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 8 of 21



        21.    This broad ban on transporting, possessing, offering to sell, transferring,

purchasing, or receiving any “assault weapon” applies to everyone who does not fall into one of a

few, specific, narrow categories, primarily on-duty military personnel, law enforcement officers,

and certain other government officials. See Crim. §§ 4-302, 4-303(b)(2), (4)–(5).

        22.    Ordinary citizens may transport or possess “assault pistol[s]” only if they possessed

and registered them before June and August 1994, respectively. Id. § 4-303(a), (b)(1). They may

transport, possess, offer to sell, sell, transfer, or purchase “assault long gun[s] and “copycat

weapon[s]” only if they possessed, purchased, or applied to purchase them on or before October

1, 2013. Id. § 4-303(a), (b)(3).

        23.    If an ordinary, law-abiding citizen keeps or bears an arm that he has not possessed

for the past seven years, if not longer, and Defendants’ Regulatory Scheme has dubbed that arm

an “assault weapon,” then Defendants or their agents may seize and dispose of that arm, regardless

of whether it is in common use. See id. § 4-304. Moreover, any ordinary, law-abiding citizen who

possesses such “assault weapons,” or transports them into the State, commits a misdemeanor

offense and is subject to severe criminal sanctions, including imprisonment for up to three years

for the first offense. Crim. §§ 4-303, 306(a). Further, under both state and federal law, conviction

under these provisions would result in a lifetime ban on possession even of firearms that have not

been prohibited under the Regulatory Scheme as “assault weapons.” See Pub. Safety §§ 5-

101(g)(3), 5-133(b)(1), 5-205(b)(1) (Maryland law); 18 U.S.C. § 922(g)(1), § 921(a)(20) (federal

law).

II.     FIREARMS IN COMMON USE

        24.    The semiautomatic pistols banned as “assault pistols” are any of the following or

their copies, regardless of producer and manufacturer:

        (1) AA Arms AP-9 semiautomatic pistol;


                                                -8-
         Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 9 of 21



       (2) Bushmaster semiautomatic pistol;
       (3) Claridge HI-TEC semiautomatic pistol;
       (4) D Max Industries semiautomatic pistol;
       (5) Encom MK-IV, MP-9, or MP-45 semiautomatic pistol;
       (6) Heckler and Koch semiautomatic SP-89 pistol;
       (7) Holmes MP-83 semiautomatic pistol;
       (8) Ingram MAC 10/11 semiautomatic pistol and variations including the Partisan
       Avenger and the SWD Cobray;
       (9) Intratec TEC-9/DC-9 semiautomatic pistol in any centerfire variation;
       (10) P.A.W.S. type semiautomatic pistol;
       (11) Skorpion semiautomatic pistol;
       (12) Spectre double action semiautomatic pistol (Sile, F.I.E., Mitchell);
       (13) UZI semiautomatic pistol;
       (14) Weaver Arms semiautomatic Nighthawk pistol; or
       (15) Wilkinson semiautomatic “Linda” pistol.

Crim. § 4-301(c).

       25.    The semiautomatic long guns banned as “assault long guns” are any of the

following or their copies, regardless of producer and manufacturer:

       (i) American Arms Spectre da Semiautomatic carbine;
       (ii) AK-47 in all forms;
       (iii) Algimec AGM-1 type semi-auto;
       (iv) AR 100 type semi-auto;
       (v) AR 180 type semi-auto;
       (vi) Argentine L.S.R. semi-auto;
       (vii) Australian Automatic Arms SAR type semi-auto;
       (viii) Auto-Ordnance Thompson M1 and 1927 semi-automatics;
       (ix) Barrett light .50 cal. semi-auto;
       (x) Beretta AR70 type semi-auto;
       (xi) Bushmaster semi-auto rifle;
       (xii) Calico models M-100 and M-900;
       (xiii) CIS SR 88 type semi-auto;
       (xiv) Claridge HI TEC C-9 carbines;
       (xv) Colt AR-15, CAR-15, and all imitations except Colt AR-15 Sporter H-BAR rifle;
       (xvi) Daewoo MAX 1 and MAX 2, aka AR 100, 110C, K-1, and K-2;
       (xvii) Dragunov Chinese made semi-auto;
       (xviii) Famas semi-auto (.223 caliber);
       (xix) Feather AT-9 semi-auto;
       (xx) FN LAR and FN FAL assault rifle;
       (xxi) FNC semi-auto type carbine;
       (xxii) F.I.E./Franchi LAW 12 and SPAS 12 assault shotgun;
       (xxiii) Steyr-AUG-SA semi-auto;
       (xxiv) Galil models AR and ARM semi-auto;



                                               -9-
         Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 10 of 21



       (xxv) Heckler and Koch HK-91 A3, HK-93 A2, HK-94 A2 and A3;
       (xxvi) Holmes model 88 shotgun;
       (xxvii) Avtomat Kalashnikov semiautomatic rifle in any format;
       (xxviii) Manchester Arms “Commando” MK-45, MK-9;
       (xxix) Mandell TAC-1 semi-auto carbine;
       (xxx) Mossberg model 500 Bullpup assault shotgun;
       (xxxi) Sterling Mark 6;
       (xxxii) P.A.W.S. carbine;
       (xxxiii) Ruger mini-14 folding stock model (.223 caliber);
       (xxxiv) SIG 550/551 assault rifle (.223 caliber);
       (xxxv) SKS with detachable magazine;
       (xxxvi) AP-74 Commando type semi-auto;
       (xxxvii) Springfield Armory BM-59, SAR-48, G3, SAR-3, M-21 sniper rifle, M1A,
       excluding the M1 Garand;
       (xxxviii) Street sweeper assault type shotgun;
       (xxxix) Striker 12 assault shotgun in all formats;
       (xl) Unique F11 semi-auto type;
       (xli) Daewoo USAS 12 semi-auto shotgun;
       (xlii) UZI 9mm carbine or rifle;
       (xliii) Valmet M-76 and M-78 semi-auto;
       (xliv) Weaver Arms “Nighthawk” semi-auto carbine; or
       (xlv) Wilkinson Arms 9mm semi-auto “Terry”.

Id. § 4-301(b); Pub. Safety § 5-101(r)(2).

       26.     In addition, Maryland bans any “copycat weapon,” which is defined as:

       (i) a semiautomatic centerfire rifle that can accept a detachable magazine and has any two
       of the following:
                1. a folding stock;
                2. a grenade launcher or flare launcher; or
                3. a flash suppressor;
       (ii) a semiautomatic centerfire rifle that has a fixed magazine with the capacity to accept
       more than 10 rounds;
       (iii) a semiautomatic centerfire rifle that has an overall length of less than 29 inches;
       (iv) a semiautomatic pistol with a fixed magazine that can accept more than 10 rounds;
       (v) a semiautomatic shotgun that has a folding stock; or
       (vi) a shotgun with a revolving cylinder.

Crim. § 4-301(h).

       27.     Semiautomatic handguns are in common use at the present time. Heller v. District

of Columbia (“Heller II”), 670 F.3d 1244, 1269 (D.C. Cir. 2011) (Kavanaugh, J., dissenting)

(“[H]andguns—the vast majority of which today are semi-automatic—. . . have not traditionally



                                              -10-
         Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 11 of 21



been banned and are in common use by law-abiding citizens.”). Already at the start of the last

decade, over eighty percent of the handguns sold in the United States were semiautomatic.

Nicholas J. Johnson et al., Firearms Law and the Second Amendment 8, 11 (2012). Millions were

produced in 2019 alone.

       28.     Semiautomatic long guns, too, “traditionally have been widely accepted as lawful

possessions,” see Staples v. United States, 511 U.S. 600, 612 (1994) (so categorizing an AR-15

semiautomatic rifle), and they too are in common use presently, see Heller II, 670 F.3d at 1261

(“We think it clear enough in the record that semi-automatic rifles . . . are indeed in ‘common

use’ as the plaintiffs contend.”). Indeed, counting just “modern sporting rifles” (a category that

includes semiautomatic AR-style and AK-style rifles), the number in circulation today

approaches twenty million. According to industry sources, more than one out of every five

firearms sold in certain recent years were semiautomatic modern sporting rifles.

       29.     The banned semiautomatic firearms, like all other semiautomatic firearms, fire

only one round for each pull of the trigger. They are not machine guns. See Staples, 511 U.S. at

602 n.1. What is more, the designation “assault weapons” is a complete misnomer, “developed

by anti-gun publicists” in their crusade against lawful firearm ownership. See Stenberg v.

Carhart, 530 U.S. 914, 1001 n.16 (2000) (Thomas, J., dissenting).

       30.     Rifles built on an AR-style platform are a paradigmatic example of the type of

arm Maryland bans. AR-15 rifles, for example, are among the most popular firearms in the

nation, and they are owned by millions of Americans.

       31.     Central among the common uses of firearms banned in Maryland is defense of

self in the home. For example, most AR-style firearms are chambered for 5.56x45mm NATO

(similar to .223 Remington) ammunition, a relatively inexpensive and highly common cartridge




                                                -11-
         Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 12 of 21



that is particularly well suited for home-defense purposes because it has sufficient stopping

power in the event a home intruder is encountered but loses velocity relatively quickly after

passing through a target and other objects, thus decreasing the chance that an errant shot will

strike an unintended target. Although most pistol rounds have less muzzle velocity than a

5.56x45mm NATO round, they have greater mass, maintain velocity after passing through walls

and other objects, and pose substantially greater risk to unintended targets in the home. An AR-

15 rifle chambered for 5.56x45mm NATO ammunition is an optimal firearm to rely on in a self-

defense encounter.

       32.     Like the AR-15 generally, the specific features of banned so-called “copycat

weapons” aid home defense. A flash suppressor, for example, not only reduces the chances that a

home-invader will mark his victim’s position; it also protects a homeowner against momentary

blindness when firing in self-defense. David B. Kopel, Rational Basis Analysis of “Assault

Weapon” Prohibition, 20 J. Contemp. L. 381, 397 (1994). Similarly, folding stocks, whether on

rifles or shotguns, support maneuverability in tight home spaces, Kopel at 398–99, as well as

safe storage of defense instruments.

       33.     A semiautomatic centerfire rifle that has an overall length of less than 29 inches,

but which meets the federal overall length requirement of 26 inches, is especially helpful in

home-defense situations, as it reduces the mass of a firearm at its least-supported position away

from the possessor, helpful to those of smaller stature or less strength, and helpful to reduce the

length of the barrel to better move around obstacles, through hallways, and the like.

       34.     AR-15 rifles, and most all common semiautomatic firearms, including those

banned under the Regulatory Scheme, can accept a detachable magazine. Detachable magazines




                                                -12-
         Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 13 of 21



not only assist law-abiding shooters to reload their weapon, but in the case of some platforms,

including the AR-15, they are required to safely and quickly remedy malfunctions.

       35.     Encounters with criminal intruders in the home are not uncommon. For instance,

according to a report by the U.S. Department of Justice, Bureau of Justice Statistics, household

members are present for almost a third of all burglaries and become victims of violent crimes in

more than a quarter of those cases. Studies on the frequency of defensive gun uses in the United

States have determined that there are up to 2.5 million instances each year in which civilians use

firearms to defend themselves or their property.

       36.     Other common, lawful uses of the banned firearms are hunting and sport. At least

a third of all gun-owners own a firearm for hunting or sport shooting, and recreational target

shooting has been cited as the top reason, albeit closely followed by home defense, for owning a

modern sporting rifle.

       37.     Here again, the banned features of so-called “copycat weapons” serve lawful

purposes. Folding stocks, for example, allow for safe transportation, not to mention easier

carrying over long distances while hunting. And flash suppressors promote accuracy in target-

shooting and hunting (especially at dawn).

       38.     By contrast, one use that is not common for so-called “assault rifles” is crime.

According to a widely cited 2004 study, these arms “are used in a small fraction of gun crimes.”

This has long been true. See Gary Kleck, Targeting Guns: Firearms and Their Control 112

(1997) (evidence indicates that “well under 1% [of crime guns] are ‘assault rifles.’ ”).

       39.     Between the Regulatory Scheme’s prohibition of the enumerated pistols, long

guns, their “copies,” and the “copycat weapons,” the Scheme effectively bans the acquisition of




                                               -13-
         Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 14 of 21



semiautomatic firearms that are commonly possessed and used for lawful purposes, including

self-defense in the home.

III.   THE EFFECT ON PLAINTIFFS

       40.     Plaintiff Dominic Bianchi works as a paramedic for a local fire department and

interacts with potentially dangerous people on a regular basis. He lives in a small row house in a

neighborhood of Baltimore, Maryland that is, in his experience, high in crime and slow in

response-time. Bianchi intends and desires to exercise his right to keep and bear arms by

possessing a so-called assault weapon, particularly a DesertTech MDRX bullpup rifle (a

semiautomatic centerfire rifle that has an overall length of less than 29 inches), for lawful purposes,

especially for self-defense. Bianchi would acquire and possess this firearm, were it not for

Defendants’ enforcement of Maryland’s outright ban on these common arms. In light of

Defendants’ enforcement, however, Bianchi continues to refrain from acquiring, possessing, or

transporting a DesertTech MDRX or any similar firearm, for self-defense and other lawful

purposes.

       41.     Plaintiff David Snope is a former resident of Parkville, Maryland, where he was

robbed multiple times, had his house and car broken into, and suffered acts of intimidation. Snope

recently left that neighborhood to reside in Parkton, Maryland. For home- and self-defense, as well

as for range-shooting and hunting, Snope intends and desires to exercise his right to keep and bear

arms by acquiring, possessing and transporting so-called assault weapons, including an M1A

AK47 style rifle, a Smith & Wesson Sport 2 AR-15, and a Dragunov-style rifle. Snope would

acquire and possess such firearms, were it not for Defendants’ enforcement of Maryland’s outright

ban on these common arms. In light of Defendants’ enforcement, however, Snope continues to

refrain from acquiring, possessing, or transporting such firearms for self-defense and other lawful

purposes.


                                                 -14-
         Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 15 of 21



       42.     Plaintiff Micah Schaefer intends and desires to exercise his right to keep and bear

arms by possessing so-called assault weapons, including an SLR-107UR AK47 rifle, for lawful

purposes, especially for self-defense. Schaefer would acquire and possess such firearms, were it

not for Defendants’ enforcement of Maryland’s outright ban on these common arms. In light of

Defendants’ enforcement, however, Schaefer continues to refrain from acquiring or possessing

such firearms for self-defense and other lawful purposes.

       43.     Plaintiff Field Traders LLC is in the business of selling firearms in the State of

Maryland. Field Traders’ business is subject to and adversely affected by the restrictions

articulated in this complaint on “assault weapons” (including the definitions thereof).

       44.     For example, one segment of Field Traders’ business involves the sale of rifles,

including semiautomatic rifles. As a direct result of the so-called “assault weapons” ban, Field

Traders is prohibited from selling many of the most popular semiautomatic rifles, such as AR-15-

type rifles, to customers in Maryland. But for Maryland’s ban on “assault weapons,” Field Traders

would sell AR-15-type rifles and other banned firearms in Maryland. Maryland’s ban therefore

has substantially harmed Field Traders’ business. Indeed, potential customers frequently inquire

about purchasing banned firearms, but Field Traders cannot complete the sales because of

Maryland’s ban.

       45.     Members of Plaintiffs FPC, SAF, and CCRKBA intend and desire to acquire,

possess, and transport pistols, rifles, and shotguns banned by the challenged provisions, and are

subject to and adversely affected by each and every restriction articulated in this complaint on

“assault weapons” (including each definition thereof).

       46.     As examples, some members would possess, but for the Regulatory Scheme,

semiautomatic rifles that have a folding stock, a flash suppressor, and an ability to accept a




                                               -15-
         Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 16 of 21



detachable magazine. Such rifles are commonly used for self-defense, hunting, and target-

shooting. The folding stock permits for easy transportation and storage, and the flash suppressor

preserves the visual clarity of the shooter and assists in concealing a home-defender’s position

from a perpetrator in a low-light situation.

        47.     But for the Regulatory Scheme, these members would forthwith obtain and possess

more such firearms, and other members and supporters would forthwith obtain identical or similar

firearms but cannot do so because they are considered “assault weapons.”

        48.     But for Maryland’s unconstitutional Regulatory Scheme, and Defendants’

enforcement thereof, and the severe lifelong and criminal penalties associated with violations of

the Regulatory Scheme, Plaintiffs Bianchi, Snope, Schaefer, and Field Traders, and similarly

situated members of Plaintiffs FPC, SAF, or CCRKBA would exercise their right to keep and bear

the banned firearms for lawful purposes, including self-defense, without the fear or risk of arrest

and prosecution, and the loss of their right to keep and bear arms for engaging in constitutionally

protected, lawful conduct.

IV.     DEFENDANTS’ LAWS AND REGULATIONS VIOLATE THE SECOND
        AMENDMENT.

        49.     The Second Amendment to the United States Constitution provides: “A well-

regulated Militia being necessary to the security of a free State, the right of the people to keep and

bear Arms shall not be infringed.”

        50.     The Fourteenth Amendment to the United States Constitution provides: “No state

shall make or enforce any law which shall abridge the privileges or immunities of citizens of the

United States; nor shall any state deprive any person of life, liberty, or property, without due process

of law; nor deny to any person within its jurisdiction the equal protection of the laws.”

       51.      The Second Amendment is fully applicable to the States through the Fourteenth



                                                 -16-
         Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 17 of 21



Amendment. McDonald v. City of Chicago, 561 U.S. 742, 750 (2010); id. at 805 (Thomas, J.,

concurring).

       52.     “The very enumeration of the right [to keep and bear arms] takes out of the hands

of government—even the Third Branch of Government—the power to decide on a case-by-case

basis whether the right is really worth insisting upon.” District of Columbia v. Heller, 554 U.S.

570, 634 (2008).

       53.     “Constitutional rights are enshrined with the scope they were understood to have

when the people adopted them, whether or not future legislatures or (yes) even future judges think

that scope too broad.” Id. at 634–35.

       54.     At the same time, indeed for this reason, “[j]ust as the First Amendment protects

modern forms of communications, and the Fourth Amendment applies to modern forms of search,

the Second Amendment extends, prima facie, to all instruments that constitute bearable arms, even

those that were not in existence at the time of the founding.” Id. at 582 (citations omitted).

       55.     The firearms at issue in this case are the sorts of bearable arms in common use for

lawful purposes that law-abiding people possess at home by the millions. And they are, moreover,

exactly what they would bring to service in, e.g., militia duty, repelling violent mobs (i.e., the

Korean shopkeepers defending lives during the Los Angeles Riots in 1992), should such be

necessary.

       56.     In Heller, the Supreme Court held that the Second Amendment “guarantee[s] the

individual right to possess and carry weapons in case of confrontation.” Id. at 592.

       57.     This is “‘a natural right which the people have reserved to themselves, confirmed

by the Bill of Rights.’” Id. at 594 (quoting A Journal of the Times: Mar. 17, New York Journal,

Supp. 1, Apr. 13, 1769).




                                                -17-
            Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 18 of 21



          58.   When seconds count, and the police are minutes or hours away, if they come at

all—they certainly have no obligation to, see, e.g., Town of Castle Rock v. Gonzales, 545 U.S. 748

(2005)—the People have a constitutional right to make use of common firearms for effective self-

defense and not to be disarmed by the Regulatory Scheme and its enforcement by Defendants.

          59.   Further, the Second Amendment protects “arms . . . of the kind in common use . . .

for lawful purposes like self-defense.” Heller, 554 U.S. at 624 (quotation marks and citation

omitted).

          60.   Assuming ordinary citizens are not disqualified from exercising Second

Amendment rights, the State must permit them to keep and bear common firearms for lawful

purposes.

          61.   The right to keep and bear common firearms guaranteed under the Bill of Rights

cannot be subjected to laws and regulations that prohibit ordinary, law-abiding citizens from

keeping and bearing common firearms—particularly when such schemes place these citizens under

constant threat of criminal sanction for violating them.

          62.   The enshrinement of the right to keep and bear arms in the Second Amendment has

necessarily taken such “policy choices off the table.” Id. at 636.

          63.   Yet, this is precisely how the Regulatory Scheme in Maryland operates, completely

shutting out ordinary, law-abiding citizens from exercising their rights in the State.

                                          COUNT ONE

    42 U.S.C. § 1983 Action for Deprivation of Plaintiffs’ Rights under the Second and
                    Fourteenth Amendments of the U.S. Constitution

          64.   Plaintiffs incorporate by reference the foregoing paragraphs as if fully set forth

herein.

          65.   There is an actual and present controversy between the parties.



                                                -18-
         Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 19 of 21



       66.     The Second and Fourteenth Amendments to the United States Constitution

guarantee ordinary, law-abiding citizens of states their fundamental right to keep and bear arms,

both in the home and in public.

       67.     The keeping and bearing of arms is a fundamental right that is necessary to our

system of ordered liberty, and is additionally a privilege and immunity of citizenship, protected by

the Fourteenth Amendment.

       68.     The right to keep and bear arms includes, but is not limited to, the right of

individuals to acquire, transport, possess, purchase, and receive common firearms for all lawful

purposes, including self-defense.

       69.     Under section 4-301(h) of the Criminal Law article of the Maryland Code, the State

bans arms that are commonly used for lawful purposes, grounding this ban on features that do not

make a firearm more powerful or dangerous. No adequate basis exists for such a ban.

       70.     Also banned under the Regulatory Scheme as “assault weapons” are the common

firearms listed in section 4-301(b)–(c) of the Criminal Law article, and section 5-101(r)(2) of the

Public Safety article, of the Maryland Code. No adequate basis exists to restrict such firearms,

which fire only once per trigger pull, like all other semiautomatic firearms.

       71.     42 U.S.C. § 1983 creates a cause of action against state actors who deprive

individuals of federal constitutional rights under color of state law.

       72.     Defendants, individually and collectively, and under color of state law at all

relevant times, have deprived the fundamental constitutional rights of persons in the State of

Maryland, including Plaintiffs Bianchi, Snope, Schaefer, and Field Traders (and its customers),

and all similarly situated members of Plaintiffs FPC, SAF, or CCRKBA, through Defendants’

enforcement and implementation of the Regulatory Scheme.




                                                -19-
         Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 20 of 21



       73.     For all the reasons asserted herein, Defendants have acted in violation of, and

continue to act in violation of, 42 U.S.C. § 1983, compelling the relief Plaintiffs seek.

                                     PRAYER FOR RELIEF

       74.     WHEREFORE, Plaintiffs respectfully pray for the following relief:

               a.      A declaratory judgment that Plaintiffs Bianchi, Snope, Schaefer, and Field

       Traders (and its customers), and all similarly situated members of Plaintiffs FPC, SAF, or

       CCRKBA, have a fundamental right to keep and bear arms, including by offering for sale,

       acquiring, transporting into and within Maryland, possessing, transferring, and lawfully

       using common semiautomatic firearms banned under the Regulatory Scheme for all lawful

       purposes including self-defense, as guaranteed under the Second and Fourteenth

       Amendments to the United States Constitution;

               b.      A declaratory judgment that the Regulatory Scheme and all related

       regulations, policies, and/or customs designed to enforce or implement the same, prevent

       Plaintiffs Bianchi, Snope, Schaefer, and Field Traders (and its customers), and all similarly

       situated members of Plaintiffs FPC, SAF, or CCRKBA, from exercising their fundamental

       right to keep and bear arms, including by offering for sale, acquiring, transporting into and

       within Maryland, possessing, transferring, and lawfully using common semiautomatic

       firearms banned under the Regulatory Scheme for all lawful purposes including self-

       defense, as guaranteed under the Second and Fourteenth Amendments to the United States

       Constitution;

               c.      A preliminary and permanent injunction prohibiting each Defendant, and

       each Defendant’s respective employees, officers, agents, representatives, all those acting

       in concert or participation with him or her, and all who have notice of the injunction, from

       enforcing the Regulatory Scheme and all related regulations, policies, and/or customs


                                                -20-
        Case 1:20-cv-03495-JKB Document 1 Filed 12/01/20 Page 21 of 21



      designed to enforce or implement the same;

                d.   Attorney’s fees, expert fees, and costs pursuant to 42 U.S.C. § 1988, and

      any other applicable law; and,

                e.   Any and all other and further legal and equitable relief against Defendants

      as necessary to effectuate the Court’s judgment, or as the Court otherwise deems just and

      proper.

Dated: December 1, 2020                        Respectfully submitted,

                                               s/ Nicole J. Moss
                                               Nicole J. Moss, Bar No. 20222
                                                   Attorney of Record
                                               David H. Thompson*
                                               Peter A. Patterson*
                                               John D. Ohlendorf*
                                               COOPER & KIRK, PLLC
                                               1523 New Hampshire Avenue, N.W.
                                               Washington, D.C. 20036
                                               (202) 220-9600
                                               (202) 220-9601 (fax)
                                               nmoss@cooperkirk.com

                                               Raymond M. DiGuiseppe*
                                               law.rmd@gmail.com
                                               The DiGuiseppe Law Firm, P.C.
                                               4320 Southport-Supply Road, Suite 300
                                               Southport, North Carolina 28461
                                               Phone: 910-713-8804
                                               Fax: 910-672-7705

                                               Adam Kraut, Esq.*
                                               Firearms Policy Coalition
                                               1215 K Street, 17th Floor
                                               Sacramento, CA 95814
                                               P: (916) 476-2342
                                               F: (215) 525-4437
                                               akraut@fpclaw.org

                                                 *Pro hac vice application forthcoming

                                               Attorneys for Plaintiffs


                                             -21-
